     Case 4:20-cv-00628-P Document 12 Filed 09/30/20          Page 1 of 7 PageID 1083



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

JASON EARL WHITE,                          §
                                           §
                      Petitioner,          §
                                           §
v.                                         §       Civil Action No. 4:20-CV-628-P
                                           §
BOBBY LUMPKIN, Director, 1                 §
Texas Department of Criminal Justice,      §
Correctional Institutions Division,        §
                                           §
                      Respondent.          §

                             OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. 2254

filed by Petitioner, Jason Earl White, a state prisoner confined in the Correctional

Institutions Division of the Texas Department of Criminal Justice, against Bobby Lumpkin,

director of that division, Respondent. After considering the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be dismissed as time barred.

I. BACKGROUND

        In 2007 a jury in Hood County, Texas, Case No. CR10077, found Petitioner guilty

on three counts of aggravated sexual assault of a child, for which he received a 65-year

sentence on each count, and four counts of indecency with a child, for which he received a

20-year sentence and three 8-year sentences. He was given 375 days of pre-sentence time


        1
         Bobby Lumpkin has replaced Lorie Davis as director of the Correctional
Institutions Division of the Texas Department of Criminal Justice and is automatically
substituted as the party respondent. FED. R. CIV. P. 25(d).

                                               1
  Case 4:20-cv-00628-P Document 12 Filed 09/30/20            Page 2 of 7 PageID 1084



credit toward his sentences. SHR01, 2 vol. 2, 114-139, ECF No. 10-16. On retrial, the jury

also found Petitioner guilty in Case No. 8888 on a single count of aggravated sexual assault

of a child, for which he received a 40-year sentence. He was given 1,941 days of pre-

sentence time credit toward his sentence. SHR02, vol. 2, 127, ECF No. 10-29. Petitioner’s

convictions were affirmed on appeal and, on January 14, 2009, the Texas Court of Criminal

Appeals refused his petitions for discretionary review. SHR01, vol. 2, 161-76, ECF No.

10-16; SHR02, vol. 2, 151-66, ECF No. 10-29; Pet. 3, ECF No. 3. Petitioner does not assert

that he sought writ of certiorari in the United States Supreme Court. Pet. 3, ECF No. 1. On

June 22, 2017, Petitioner filed a petition for judgment nunc pro tunc seeking additional

prior custody time credit for the period of October 17, 2002, through January 28, 2006,

toward his 65-year sentences in Case No. CR10077, which was denied. SHR01, vol. 2,

179, ECF No. 10-16; SHR02, vol. 2, 169, ECF No. 10-29. Finally, on June 12, 2018,

Petitioner filed two relevant state habeas-corpus applications, one for each case, which

were denied by the Texas Court of Criminal Appeals. 3 Pet. 4, ECF No. 1; Ex parte White,

Nos. WR-88,720-01 & WR-88,720-02, 2019 WL 2869118, at *1 (Tex. Crim. App. July 3,




       2
      “SHR01” and SHR02” refer to the record of Petitioner’s state habeas proceedings
in WR-88,720-01 and WR-88,720-02, respectively.
       3A prisoner’s pro se state habeas application is deemed filed when placed in the
prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). However,
the record reflects that Petitioner was represented in the state habeas proceedings by Clay
Conrad. A prisoner represented by counsel is not entitled to the mailbox rule. Cousin v.
Lensing, 310 F.3d 843, 847 (5th Cir. 2002). Thus, Petitioner is not given the benefit of the
prison mailbox rule as it relates to his state habeas applications.

                                             2
  Case 4:20-cv-00628-P Document 12 Filed 09/30/20              Page 3 of 7 PageID 1085



2019). This federal habeas petition challenging his convictions is deemed filed on June 12,

2019. 4 Pet. 10, ECF No. 1.

       In three substantive grounds for relief, Petitioner raises the following questions:

       QUESTION I:            The Texas Court of Criminal Appeals has decided a
                              question of constitutional law, vindictive prosecution,
                              contrary to or as an unreasonable application of federal
                              law as determined by the United States Supreme Court.

       QUESTION II:           The Texas Court of Criminal Appeals has decided a
                              question of constitutional law, Petitioner’s right to
                              effective assistance of counsel, contrary to, or as an
                              unreasonable application of federal law as determined
                              by the United States Supreme Court.

       QUESTION III:          The Texas Court of Criminal appeals has decided, by
                              avoiding, a question of Petitioner’s right to due process
                              of law in proper application of good time credits
                              contrary to, and as an unreasonable application of good
                              time credits contrary to, and as an unreasonable
                              application of federal law, as determined by the United
                              States Supreme Court.

Pet’r’s Mem. 5, ECF No. 2.

       Respondent contends that the petition is untimely under the federal one-year statute

of limitations in 28 U.S.C. 2244(d)(1). Resp’t’s Answer 5-9, ECF No. 17.




       4A prisoner’s pro se federal habeas petition is also deemed filed when placed in the
prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998). Petitioner
asserts that he placed his federal petition in the prison mailing system on June 12, 2020.
Pet. 10, ECF No. 1.

                                               3
  Case 4:20-cv-00628-P Document 12 Filed 09/30/20            Page 4 of 7 PageID 1086



II. LEGAL DISCUSSION

      A. Statute of Limitations

      Title 28, United States Code, 2244(d) imposes a one-year statute of limitations on

federal petitions for writ of habeas corpus filed by state prisoners. Section 2244(d)

provides:

             (1) A 1-year period of limitations shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitations period shall run from the latest of–

                (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for seeking
             such review;

                 (B) the date on which the impediment to filing an application
             created by State action in violation of the Constitution or laws of the
             United States is removed, if the applicant was prevented from filing
             by such State action;

                 (C) the date on which the constitutional right asserted was initially
             recognized by the Supreme Court, if that right has been newly
             recognized by the Supreme Court and made retroactively applicable
             to cases on collateral review; or

                 (D) the date on which the factual predicate of the claim or claims
             presented could have been discovered through the exercise of due
             diligence.

             (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent judgment
      or claim is pending shall not be counted toward any period of limitations
      under this subsection.

28 U.S.C. § 2244(d)(1)-(2).

      To the extent Petitioner challenges his 2007 state convictions, the limitations period

commenced under subsection (A) on the date on which Petitioner’s judgments of

                                             4
  Case 4:20-cv-00628-P Document 12 Filed 09/30/20                Page 5 of 7 PageID 1087



conviction became final by the conclusion of direct review or the expiration of the time for

seeking such review. For purposes of this provision, the judgments became final upon

expiration of the time that Petitioner had for filing a petition(s) for writ of certiorari in the

United States Supreme Court on April 14, 2009, triggering the one-year limitations period,

which expired one year later on April 14, 2010. Id. § 2244(d)(1)(A); Gonzalez v. Thaler,

623 F.3d 222, 224 (5th Cir. 2010), aff’d, 565 U.S. 134 (2011); Flanagan v. Johnson, 154

F.3d 196, 197 (5th Cir. 1998); SUP. CT. R. 13.1. Therefore, Petitioner’s federal petition was

due on or before April 14, 2010, absent any tolling.

       To the extent Petitioner challenges the prior custody credit received toward his 65-

year sentences in Case No. CR10077, the limitations period commenced under subsection

(D) on the date on which the factual predicate of the claim or claims presented could have

been discovered through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(A). For

purposes of this provision, Petitioner knew or could have discovered with reasonable

diligence the prior custody credit he received toward his 65-year sentences, as recited in

the trial court’s judgments of conviction, at the time of sentencing on February 8, 2007.

SHR01 114, ECF No. 10-16; SHR02 127, ECF No. 10-29. Nevertheless, Respondent

asserts that both subsection (A) and (D) apply and that the limitations period commenced

on the same date in each instance on April 14, 2009. Resp’t’s Preliminary Answer 6-7,

ECF No. 11. Allowing Petitioner all leeway then, his petition was due on or before April

14, 2010, absent any tolling.




                                               5
  Case 4:20-cv-00628-P Document 12 Filed 09/30/20              Page 6 of 7 PageID 1088



       Tolling of the limitations period may be appropriate under the statutory-tolling

provision in 2244(d)(2) and/or as a matter of equity. The nunc pro tunc proceedings and

Petitioner’s state habeas applications, filed after limitations had already expired, did not

operate to toll limitations under the statutory provision. 1 See Moore v. Cain, 298 F.3d 361,

366-67 (5th Cir. 2002); Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Nor has

Petitioner demonstrated that he is entitled to tolling as a matter of equity.

       Equitable tolling is permitted only in rare and exceptional circumstances when an

extraordinary factor beyond the petitioner’s control prevents him from filing in a timely

manner or he can prove that he is actually innocent of the crime(s) for which he was

convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland v. Florida, 560 U.S.

631 , 649 (2010). Petitioner does not assert, and there is no evidence in the record, that he

was prevented in some extraordinary way from asserting his rights in state or federal court

and he presents no new evidence to meet the actual-innocence exception. Instead, he urges

that the Texas Court of Criminal Appeals “found no timeliness problem by deciding all

issues decided on the merits and therefore no violation of the one year statute of

limitations.” Pet. 6, ECF No. 1. According to Petitioner, “all time delay was equitably

tolled” by the state’s highest court; thus “[t]here is no A.E.D.P.A. issue as to timeliness as




       1
        Even if the nunc pro tunc proceedings had been filed within the one-year period,
they would not have tolled limitations under the statutory provision as they did not concern
the substance of Petitioner’s convictions, but only the amount of time credits granted. See
Harrleson v. Swan, 381 Fed. App’x 336, 2010 WL 2340827, at *2 (5th Cir. June 10, 2010);
Rush v. Director, TDCJ-CID, No. 6:10-CV-82, 2010 WL 4226754, at *3-4 (E.D. Tex. June
28, 2010).
                                             6
  Case 4:20-cv-00628-P Document 12 Filed 09/30/20              Page 7 of 7 PageID 1089



federal law holds the District Court bound to the state’s highest court’s ruling as to

timeliness.” Id. While it is true that Texas imposes no time limits on applications for habeas

relief, provided the time elapsed is not so long as to trigger application of the doctrine of

laches, this fact is irrelevant to the computation of the federal limitations period. Flanagan

v. Johnson, 154 F.3d 196, 199 n.1 (5th Cir. 1988). Nor does Petitioner’s indigence and pro-

se status justify equitably tolling. Pet’r’s Mem. 9-11, ECF No. 2; Felder v. Johnson, 204

F.3d 168, 171-72 (5th Cir. 2000).

       Because Petitioner fails to demonstrate that any tolling of the limitations period is

applicable, his federal petition, in all respects, was due on or before April 14, 2010. His

petition filed on June 12, 2019, is therefore untimely.

III. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. 2254 is DISMISSED as time barred. Further, pursuant to 28 U.S.C.

§ 2253(c), for the reasons discussed herein, a certificate of appealability is DENIED.

       SO ORDERED on this 30th day of September, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE




                                              7
